UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6929


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CEDRIC DEON WASHINGTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00800-DCN-4)


Submitted: October 15, 2021                                       Decided: January 11, 2022


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and FLOYD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cedric Deon Washington, Appellant Pro Se. Sean Kittrell, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedric Deon Washington, a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We review a district court’s order denying a compassionate release motion for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No.

21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). We have reviewed the record and

discern no abuse of discretion. The district court denied Washington’s motion after

assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained its reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of compassionate release motion). We therefore

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2